DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-7 and 29, the prior art does not disclose or reasonably suggest a cable management arrangement comprising a supporting sheet having a first side and a second side, a first length of at least some of the plurality of cables being permanently adhered to the supporting sheet first side such that the first length of the plurality of cables is prevented from being peeled from the supporting sheet, and a second length of the at least some of the plurality of cables being removably adhered to the supporting sheet first side by a first adhesive such that the second length of the plurality of cables can be peeled from the supporting sheet, in combination with the remaining limitations of the claims.
Re. Claims 8-14 and 30, the prior art does not disclose or reasonably suggest a cable management arrangement comprising a supporting sheet having a first side and a second side, at least a portion of the plurality of optical fibers being permanently adhered to the supporting sheet first side, and at least a portion of the plurality of optical fibers being removably adhered to the supporting sheet on the first side, in combination with the remaining limitations of the claims.
each of the one or more cables having a first segment and a second segment, wherein the first segment of at least some of the one or more cables is permanently secured to the supporting sheet construction by a second sheet, and wherein the second segment of at least some of the one or more cables is removably adhered to the supporting sheet construction on a first side, in combination with the remaining limitations of the claims.
The most applicable prior art, including Baum et al (US 2011/0026895 A1), Sun et al (US 2004/0161212 A1), and Clairadin et al (US 6,445,866 B1), addressed in the Office Action mailed 7/20/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  Applicant’s arguments filed 10/20/21 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        12/23/21